— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Kelly, J.), dated September 21, 1981, which dismissed the writ. Appeal dismissed as academic, without costs or disbursements. The petitioner commenced this proceeding alleging, in substance, that his incarceration was unlawful because it was based upon an erroneous determination of the Board of Parole fixing his minimum period of imprisonment. In view of the fact that the petitioner is scheduled to appear for parole consideration in December, 1982, his appeal from the judgment has been rendered academic. Mollen, P. J., Gulotta, Brown and Boyers, JJ., concur.